Citation Nr: 1742626	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-25 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for residuals of a left ankle sprain with Achilles tendon tear, currently evaluated at 10 percent disabling.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
This case was previously before the Board in September 2016 and remanded for additional development.   
 
In May 2016, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 


FINDING OF FACT

For the entire period of the appeal, the Veteran' left ankle Achilles tendon tear disability is shown to be manifested by marked limited motion of the ankle when considering his complaints of functional loss.


CONCLUSION OF LAW

A rating of 20 percent (but no higher) for the entire period on appeal (from November 20, 2008) is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA applies to this claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.
 
Legal Criteria 
	
Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Any reasonable doubt regarding a degree of disability is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's left ankle Achilles tendon residuals disability has been rated under DC 5271, which provides that a 10 percent rating is warranted for moderate limited motion of the ankle, and a 20 percent rating is warranted for marked limited motion of the ankle.  38 C.F.R. § 4.71a , DC 5271.

 [The Veteran has not had ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of os calcis or astragalus, or astragalectomy.  Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (DCs 5270, 5272, 5273, and 5274) will not be discussed.]

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

The Veteran asserts entitlement to an increased rating for his left ankle Achilles tendon disability currently assigned a 10 percent rating.  After a careful review of the evidence, the Board finds that this disability is shown to be manifested by marked limitation of motion when considering his complaints of functional loss.  

The June 2009 VA examiner reported a largely normal examination of the Veteran's left ankle, but noted that the Veteran reported that his ankle became sore after an hour of walking.  In his July 2009 notice of disagreement (NOD) the Veteran disagreed with the examiner's characterization of his left ankle symptoms.  Specifically, the Veteran reported constant ankle tenderness, weakness, lack of endurance, soreness, swelling, and stiffness.  He noted that he is no longer able to play sports, run, or walk more than a few blocks due to these symptoms.  

In a May 2010 written statement, the Veteran explained that despite his efforts to rehabilitate his left ankle, it is still tender to touch when moved up and down or side to side.  He reported his left ankle condition had worsened over the years and now limits the distances he can walk due to pain and weakness.  

During his April 2013 VA examination, the Veteran reported worsening ankle pain with swelling after walking a few blocks.  On examination, his range of motion was limited to 10 degrees dorsiflexion and 40 degrees plantarflexion.  

During his June 2014 VA examination, his plantar dorsiflexion was abnormal with evidence of painful motion.  

January 2015 records from a private podiatrist characterize the Veteran's left ankle Achilles tendon-related symptoms as six out 10 in severity.  Resisted plantar flexion was painful.  Strength was normal.  The clinician noted that due to the Veteran's Achilles tendon injury residuals and his (now service-connected) left foot plantar fasciitis, he has increasing difficulty walking, exercising, and with activities of daily living.   

During his January 2017 VA examination, the Veteran reported both constant and activity-dependent pain.  He reported difficulty standing more than 30 minutes or walking more than 100 feet.  On examination his left ankle range of motion was decreased but his strength was normal.  

Analysis

After a careful review of the evidence outlined above, the Board finds that the evidence is at least equipoise that the Veteran's left ankle Achilles tendon disability has been manifested by marked limitation of movement throughout the period on the appeal.  To the extent that the June 2009 VA examiner and the Veteran differ in their characterization of the severity of this disability, the Board notes that the June 2009 examination did not include the comprehensive range of motion testing mandated recently by the U.S. Court of Appeals for Veterans Claims' decision in Correia v. McDonald.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This testing, when conducted by the January 2017 examiner, was significant for pain with passive of range of motion.  

Furthermore, the Board finds that the Veteran is competent to report observable symptoms such as pain and related functional impairment such as difficulty walking and bending his ankle, and the Board finds no reason to question his credibility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's July 2009 written statement describing his symptoms is contemporaneous to the June 2009 VA examination report, lending additional support to his report.  Aside from the June 2009 VA examination, the other VA examinations and private medical records in the claims all report symptoms and describe objective findings that warrant a finding that his left ankle disability is manifested by marked limited motion.  Therefore, the Board finds that a 20 percent rating, the highest available under DC 5271, best approximates his level of disability through the period on appeal.  

Extraschedular Considerations 

In his May 2016 hearing, the Veteran's representative raised the issue of entitlement to an extraschedular rating for the Veteran's left ankle disability on appeal here, and the Board has considered whether this matter should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b).  In this case, however, referral for extraschedular consideration is not necessary because the schedular criteria for the Veteran's left ankle Achilles tendon injury residuals contemplate the findings and associated functional impairment such as decreased range of motion and pain with movement, and there is no impairment (either reported by the Veteran or indicated by the evidence of record) that is not encompassed by the schedular criteria; therefore, the schedular criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008) (setting forth criteria for when referral for extraschedular consideration is required).  

The Board also notes that since the hearing, the Veteran has been service connected with a 20 percent disability rating for left foot plantar fasciitis as secondary to his left ankle disability on appeal here.  He is also service connected with an assigned 10 percent disability rating for left lower extremity peripheral neuropathy.  To the extent that the Veteran's overall clinical picture pertaining to his left ankle and foot may be more severe than that encompassed by his left ankle rating as increased here, the Board finds that the schedular ratings for these three disabilities reasonably describe the severity and symptoms of his disabilities and that referral for extraschedular consideration is not required.      

The Board has also considered whether the matter of a total disability rating based on individual unemployability (TDIU) rating has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The record does show significant functional impairment due to his left ankle disability, particularly limitation of standing and walking endurance.  However, neither the Veteran nor his representative has suggested that he is unable to work due to these symptoms or otherwise due to this disability.  A close review of the record reviews no suggestion or statement in other evidence including medical records and examination reports that he is unemployable as a result of his left ankle disability currently on appeal.  Therefore, the Board finds that the matter of a TDIU rating has not been reasonably raised by the record as contemplated in Rice.
 

ORDER

Entitlement to an increased rating of 20 percent is granted, effective November 20, 2008, subject to the limitations on monetary awards.



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


